Citation Nr: 1443602	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  14-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating higher than 40 percent for Raynaud's phenomenon. 

2. Entitlement to a rating higher than 30 percent for eczema with dyschromia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to July 2009.   
This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Chicago, Illinois.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is contained in the electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

At the Veteran's June 2014 hearing, she testified that her Raynaud's phenomenon condition had worsened since her June 2012 VA examination.  Specifically, she said that there were visible ulcers on her hands.  Her representative also stated this was the case.  While the record was held open so that the Veteran could submit pictures and recent medical records showing these digital ulcers, she and her representative did not submit any additional evidence.  However, the Veteran is competent to report these observable symptoms.  The presence of digital ulcers is relevant here as they are contemplated by a higher 60 percent rating for Raynaud's phenomenon.  Thus, she should be afforded a new VA examination to address the current severity of this condition.  

Likewise, the Veteran testified that her eczema condition had worsened since her June 2012 VA skin examination, which found that it covered five percent of her body.  Past VA records indicate that her skin condition affected at least 25 percent of her body in 2009, which was used as the basis of the original 30 percent rating.  She and her representative testified that the condition affected close to 65 percent of her body, including her extremities, neck, and back.  Thus, she should also be afforded a new VA examination to address the current severity of her eczema with dyschromia.

Finally, she testified in June 2014 that she had received recent VA treatment in Chicago that was relevant to her claims.  At present, the most recent VA treatment records associated with the claims folder are dated in February 2014.  Therefore, upon remand the RO/AMC should attempt to locate all outstanding VA treatment records and add them to the claims file for consideration.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to her Raynaud's phenomenon and skin condition, dated since February 2014.

2.  Thereafter, schedule the Veteran for a VA examination to assess the current level of severity of her Raynaud's phenomenon.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  

3.  Also, schedule the Veteran for a VA examination to assess the current level of severity of her eczema with dyschromia.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  

4.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

